Title: From George Washington to William Buchanan, 7 February 1778
From: Washington, George
To: Buchanan, William



Sir,
Head Quarters Valley Forge 7th Feby 1778

The occasional deficiences in the Article of provisions, which we have often severely felt, seem now on the point of resolving themselves into this fatal crisis—total want and a dissolution of the Army. Mr Blaine informs me, in the most decisive terms, that he has not the least

prospect of answering the demands of the army, within his district, more than a month longer, at the extremity. the expectations, he has from other quarters, appear to be altogether vague and precarious; and from any thing, I can see, we have every reason to apprehend the most ruinous consequences.
The spirit of desertion among the soldery never before rose to such a threatening height, as at the present time—The murmurs on account of Provisions are become universal, and what may ensue, if a better prospect does not speedily open, I dread to conjecture. I pretend not to assign the causes of the distress, we experience, in this particular, nor do I wish, to throw out the least imputation of blame, upon any person. I only mean to represent our affairs as they are, that necessity may be proprerely felt, of exerting the utmost care and activity, to prevent the mischeifs; which I cannot forbear anticipating, with inexpressible concern. I am Sir Your most obedt servant

Go: Washington


P.S. I shall be glad to have from you a just state of what we have to expect, at the expiration of this month and in the course of the ensuing spring.

